'   .
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                UNITED STATES DISTRICT COURT                           March 23, 2020
                                 SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                      HOUSTON DIVISION

        GREGORY WADE BROOKS II,                     §
        SPN 02753347,                               §
                                                    §
                          Plaintiff,                §
        vs.                                         §        CIVIL ACTION NO. H-20-816
                                                    §
        HARRIS COUNTY JAIL                          §
                                                    §
                          Defendant.                §



                                          FINAL JUDGMENT


                For the reasons set forth in the Court's Memorandum and Order

        signed    on   this   day,   this   case        is   DISMISSED   without   prejudice

        pursuant to 28 U.S.C.        §   1915(g).

                This is a FINAL JUDGMENT.

                The Clerk will enter this Order, providing a correct copy

        to all parties of record.

                SIGNED at Houston, Texas,

        2020.




                                                               NG WERLEIN, JR.
                                                              TATES DISTRICT J




        1/1
